

116 HR 9035 IH: Permanency for Audio-Only Telehealth Act
U.S. House of Representatives
2020-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 9035IN THE HOUSE OF REPRESENTATIVESDecember 18, 2020Mr. Smith of Missouri (for himself and Mr. Cárdenas) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to expand accessibility to certain telehealth services under the Medicare program.1.Short titleThis Act may be cited as the Permanency for Audio-Only Telehealth Act.2.Expanding accessibility to certain telehealth services under the Medicare program(a)Use of audio-Only telecommunications systems for certain servicesSection 1834(m)(4) of the Social Security Act (42 U.S.C. 1395m(m)(4)) is amended by adding at the end the following new subparagraph:(G)Telecommunications system(i)In generalThe term telecommunications system includes, in the case of the furnishing of a specified telehealth service (as defined in clause (ii)), a communications system consisting only of audio capabilities.(ii)Specified telehealth serviceFor purposes of clause (i), the term specified telehealth service means a telehealth service consisting of—(I)evaluation and management services;(II)mental and behavioral health services;(III)substance use disorder services; or(IV)any other service specified by the Secretary..(b)Removing geographic restrictions and expanding the use of the home as an originating site for certain telehealth servicesSection 1834(m)(7) of the Social Security Act (42 U.S.C. 1395m(m)(7)) is amended—(1)in the header, by striking substance use disorder and inserting certain;(2)by striking with respect to telehealth services and inserting the following: with respect to—(A)telehealth services;(3)by striking the period at the end and inserting ; or; and(4)by adding at the end the following new subparagraph:(B)telehealth services consisting of evaluation and management services or mental and behavioral health services furnished on or after the date of the enactment of this subparagraph to an eligible telehealth individual at an originating site described in paragraph (4)(C)(ii)(X)..